Citation Nr: 1752746	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  08-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for congestive heart failure, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from July 1954 to April 1956.  He died on August [REDACTED], 2012.  The Appellant is the Veteran's widow and has substituted as the appellant for purposes of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims for service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Appellant alleges that the Veteran was exposed to Agent Orange while the Veteran was stationed at Andersen Air Force Base, Guam, during 1955 and 1956, and that the Veteran developed diabetes mellitus, type II, as a result of his exposure.  Additionally, the Appellant alleges that the Veteran developed congestive heart failure, coronary artery disease, hypertension, and peripheral neuropathy of the left and right lower extremities, as a result of the Veteran's diabetes mellitus.  Prior to his death, the Veteran carried clinical diagnoses of all of these claimed conditions.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2016).

VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  AL amyloidosis, chloracne or other acneiform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2017).

In July 2012, the Board remanded the Appellant's claims to verify Agent Orange exposure at Andersen Air Force Base with the Joint Services Records Research Center (JSRRC) and to associate with the claims file VA medical records from October 2009 to the present.

In June 2015, the JSRRC filed a formal finding on the Appellant's claimed Agent Orange exposure, concluding that, "the information does not document any Agent Orange or tactical herbicide spraying, testing, storage, dispersal, or usage at Andersen AFB or any location on the island of Guam during 1955."  Additionally, the JSRRC found that "[c]oncerning, the presence of Agent Orange at Andersen Air Force Base, Guam, neither the Department of Defense nor the Department of the Air Force have found any documentary evidence of the use of tactical herbicides at any USAF installation on Guam.  The Department of Veterans Affairs, in its listing of all known use of Agent Orange outside of Vietnam, does not list Guam either."  Thus, the JSRRC concluded that there was no evidence to suggest the Veteran was exposed to Agent Orange while serving at Anderson Air Force Base in 1955 and 1956.

The Board finds the JSRRC's finding dispositive of the issue of the Veteran's exposure to Agent Orange while stationed at Andersen Air Force Base, as there is no evidence to suggest that the Veteran's diabetes mellitus, type II, was in any way due to Agent Orange exposure. 

However, the Board finds that a remand is warranted, as the evidence of record suggests VA has not yet rendered a medical opinion on the issue of direct service connection as it pertains to the Appellant's claimed conditions.  Additionally, the evidence of record shows that VA did not receive the October 2009 to September 2012 medical records from the Marion, Indiana, VAMC until August 17, 2017 - the day VA issued its most recent Supplemental Statement of the Case (SSOC).  However, a list of the August 2017 SSOC evidence of record indicates that the 2009-2012 Marion VAMC medical records were not considered.  As such, the Board finds an additional SSOC is warranted to cure the procedural defects.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion to determine the nature and etiology of the Veteran's diabetes mellitus, congestive heart failure, coronary artery disease, hypertension, and peripheral neuropathy of the left and right lower extremities.  The entire claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.  Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner must address the following questions with regard to the Veteran's claim for service connection for diabetes mellitus, type II:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus was incurred in or aggravated by service?  Please explain why or why not.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate disability present (i.e. a baseline) before the onset of the aggravation.

If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed.

2.  If it is determined that the Veteran's diabetes mellitus, type II is related to his active duty service, please then address whether the Veteran's claimed conditions of congestive heart failure, coronary artery disease, hypertension, and peripheral neuropathy of the left and right lower extremities are at least as likely as not (50 percent probability or greater) proximately caused or aggravated by any of the Veteran's diabetes mellitus, type II?  Please explain why or why not.

3.  Regardless of whether the examiner finds that the Veteran's diabetes mellitus is at least as likely as not related to service, the examiner must address the following question for the each of the Veteran's claimed conditions of congestive heart failure, coronary artery disease, hypertension, and peripheral neuropathy of the left and right lower extremities:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's condition was proximately caused or aggravated by any of the Veteran's service-connected conditions, to include schizophrenia, hearing loss, or tinnitus?  Please explain why or why not.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Appellant and her representative should be provided with a SSOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




